DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendments filed February 5, 2021 and February 26, 2021, these amendments were non-compliant and therefore not entered.  The supplemental amendment filed on March 5, 2021 is proper and has been entered.  The arguments to the particulars of this amendment can be found in the remarks filed on February 5, 2021 and those arguments have been considered in the context of the corrected claim set filed on March 5, 2021.  Action on the merits of the claims filed March 5, 2021 follows:
Claims 1, 3, 6-9 and 12 are pending;
The 112 and prior art rejections of record are withdrawn in light of the amendment to the claims filed March 5, 2021 and Applicant’s remarks filed February 5, 2021.
Allowable Subject Matter
Claims 1 3, 6-9 and 12 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, are held to reasonably teach, suggest or render obvious the battery of at least claim 1 including the electrode comprising the collector, specific first and second coating layers applied to the collector along with the stepped patterns and non-coating portions and wherein the electrode tab is disposed on 
Similarly, one of the prior art of record, alone or in combination, are held to reasonably teach, suggest or render obvious the electrode of at least claim 12 including the electrode comprising the collector, specific first and second coating layers applied to the collector along with the stepped patterns and non-coating portions and wherein the electrode tab is disposed on the first non-coating portion contacting the proximal end of the first coating layer within the stepped pattern.
Additional attention is directed to Applicant’s remarks filed February 5, 2021 (see pages 5-7) which are found to be persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283.  The examiner can normally be reached on Mon-Thurs 7am to 530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725